DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second snapping mechanism aligns with and engages the first snapping mechanism” in the second orientation and “the second snapping mechanism aligns with and engages the second snapping mechanism” in the first orientation (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “is provided” in line 1 should be deleted as being an implied phrase that does not contribute to the conciseness of the Abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 7, 14, and 16 are objected to because of the following informalities:  “said first side wall” in claim 7, each of lines 2 and 3-4 should be amended to recite –said first one of said plurality of side walls--; “space holes” in claim 14, line 2 should be –spaced holes--; “mechanism” in claim 16, each of lines 8 and 9 should be –mechanisms--; “orientation” at the end of claim 16, line 9 should be –orientation,--; “mechanism and” in mechanism, and--; and “orientation first” in claim 16, lines 12-13 should be –orientation, the first--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each side wall" in line 5. There is insufficient antecedent basis for this limitation in the claim; it should be amended to recite –each of the side walls--. It is further unclear as to whether “an adjacent side wall” in line 5 is one of the plurality of side walls; whether “forming an opening” in line 6 refers to each of the side walls or the side walls collectively; and whether “a plurality of said side walls” in lines 9-10 is distinct from the plurality of side walls previously recited in lines 2-3.
Claim 4 recites the limitations "the inner surface," “the ends,” “said pairs,” and “the hanging” in lines 3, 5, 6, and 7, respectively. There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to whether “opposing 
Re Claim 5, it is unclear as to what “opposing ends” in line 3 are of.
Re Claim 11, it is unclear as to whether “opposing end walls” in line 3 are distinct from the plurality of side walls of claim 1. As Applicant’s invention is best understood, the end walls will be interpreted to be of the side walls. See claim 1, requiring side edges of adjacent side walls being attached.
Claim 12 recites the limitation "the upper surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the top" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to what “a first end” and “a second end” in lines 2-3 and 3, respectively, are of.
Re Claim 14, it is unclear as to what “the periphery” in lines 3-4 is of.
Claim 15 recites the limitation "the spaces" in line 5. There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to whether “providing” in line 5 is modifying the pegs aligning or the flange.
Re Claim 16, it is unclear as to whether “a first sidewall” and “a second sidewall” in lines 5 and 7, respectively, are of the plurality of side walls of claim 1. It is further unclear as to how, in the first orientation, “the second snapping mechanism aligns with and engages the second snapping mechanism,” and in the second orientation, “the second snapping mechanism aligns with and engages the first snapping mechanism.” In particular, re the first orientation, it is unclear as to how the second snapping mechanism may align with and engage itself; and regarding the second orientation, the see lines 2-3), and therefore, unless the lid were folded such that different edges of the lid are aligned, the second snapping mechanism would not be able to align with and engage the first snapping mechanism.
Claim 17 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitations “the lower edge,” "the side wall," and “the lower edge” in lines 3, 3-4, and 5-6, respectively. There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to whether “a first group of side walls” and “a second group of side walls” are distinct from those of claim 1; whether “a pair of boxes,” “a top box,” “a bottom box,” “a pair of boxes,” “a top box,” and “a bottom box” in lines 8, 9, 9, 10, 11, and 11, respectively, are distinct from the box of claim 1 and/or the first recitation of the pair of boxes; and to which of the plurality of side walls “the side wall” in each of lines 3-4 and 6 refer.
Claims 2, 3, and 6-10 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al., U.S. Patent No. 5,211,597 (hereinafter Scott), in view of Claffy, U.S. Patent Application Publication No. 2010/0108556 A1.
Re Claim 1, Scott teaches a container for a nucleus hive of bees (see Abstract and figure 2) comprising:
A box (22) having a polygonal shaped (rectangular) bottom (39; see figures 4 and 8, 3:10-14, and 3:29-32) and a plurality of side walls (32, 34, 36, 38), each one of the plurality of side walls extending upwardly from an edge of the polygonal shaped bottom (see figure 2 and 3:10-16); a side edge of each side wall attached to a side edge of an adjacent side wall (see id. and figure 8) and upper edges of the side see id.), the opening having a shape substantially corresponding to the polygonal shaped bottom (see figures 2, 8, and 12);
Hive frame support means (52, 54) positioned on inner wall surfaces of a plurality of the side walls (see figure 2 and 4:45-49); and
A polygonal shaped (rectangular) removable lid (24; see figure 2, 3:7-8, and 3:33-38) configured to rest upon and cover the opening. See id. and figures 1 and 3.
Scott does not teach the opening having an area larger than the area of the polygonal shaped bottom.
Claffy, similarly directed to a container (see Abstract) comprising: a box (10) having a polygonal shaped bottom (see figures 1A and 5) and a plurality of side walls (14, 16, 18, 20; see id.), each of the side walls extending upwardly from an edge of the polygonal shaped bottom (see id.), a side edge of each side wall attached to a side edge of an adjacent side wall and upper edges of the side walls forming an opening (see id.), the opening having a shape substantially corresponding to the polygonal shaped bottom (see id.); and a polygonal shaped removable lid (26; see figure 1A and paragraph [0023]) configured to rest upon and cover the opening (see id.), teaches that it is known in the art to have the opening having an area larger than the area of the polygonal shaped bottom. See figure 3 and paragraph [0023].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the opening of Scott to have an area larger than the area of the polygonal shaped bottom, as taught by Claffy, in order to allow boxes to be see Claffy at paragraphs [0003]-[0004] and [0023]) for ease of transportation and reduction of storage space.
Re Claim 2, Scott teaches that the box is formed from a rigid plastic material (see 6:54-58), but is silent as to whether the plastic material is commodity grade.
Claffy again teaches that the box is formed from a rigid commodity grade plastic material. See paragraph [0023]; see also Spec. at page 10, disclosing polypropylene as an example of the claimed material.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plastic material of the box of Scott to be that of Claffy, in order to use a known durable, strong, and lightweight material. See Claffy at paragraph [0003]; see also Scott at 6:54-58, teaching desired properties of the material that are identical to those of Claffy.
Re Claim 3, Scott teaches that the lid is formed from a rigid plastic material (see 6:54-58), but is silent as to whether the plastic material is commodity grade.
Claffy again teaches that the lid is formed from a rigid commodity grade plastic material. See paragraph [0023]; see also Spec. at page 10, disclosing polypropylene as an example of the claimed material.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plastic material of the lid of Scott to be that of Claffy, in order to use a known durable, strong, and lightweight material. See Claffy at paragraph [0003]; see also Scott at 6:54-58, teaching desired properties of the material that are identical to those of Claffy.
see Scott at figure 2 and 4:11-15) positioned in a first one (Scott 36) of the plurality of side walls. See id.
Re Claim 12, Scott is silent as to the claim limitations.
Claffy teaches that the lid has a recess (see figures 2-4 and paragraphs [0028]-[0029]) in the upper surface thereof, the dimensions of the recess approximating the dimensions of the bottom of the box. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the lid of Scott to have a recess in the upper surface thereof, the dimensions of the recess approximating the dimensions of the bottom of the box, as taught by Claffy, in order to securely stack multiple of the container of Scott as desired for creating a typical larger beehive with stacked brood and super boxes.
Re Claim 17, Scott as modified by Claffy teaches that the lid further includes one or more feeding ports (Scott 60; see Scott at 3:38-42) located in the surface of the lid. See id. and Scott at figures 1-3.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott and Claffy as applied to claim 1 above, and further in view of Hawkins, U.S. Patent No. 2,340,219.
Re Claim 4, Scott as modified by Claffy teaches that the hive frame support means comprise: a pair of frame rests (Scott 52, 54 are frame rests; see Scott at figure 2 and 4:45-49) formed on the inner surface of opposing side walls (see id.), the pair of frame rests spaced a distance apart to accommodate the hanging of a plurality of frames (Scott 30a-30d) on and between the pair of frame rests. See id. Scott as 
Hawkins, similarly directed to a hive container comprising a box (see page 1, column 2, lines 14-18 (hereinafter of the form “1:2:14-18) and figure 1) and hive frame support means (28, 30) positioned on inner wall surfaces of a plurality of side walls of the box (see figures 1, 2, and 4), teaches that it is known in the art to have the hive frame support means comprise: a pair of opposing slots (28; see figures 2 and 4, 1:2:31-35, and 1:2:44-49) formed on the inner surface of opposing side walls (see id.); and a pair of frame rests (30), the ends of which are removably positioned in the opposing slots (see figures 2 and 4 and 1:2:27-49), the pairs of slots spaced a distance apart to accommodate the hanging of a plurality of frames (36) on and between the pair of frame rests. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Scott as modified by Claffy to have the hive frame support means comprise a pair of opposing slots formed on the inner surface of opposing side walls; and a pair of frame rests, the ends of which are removably positioned in the opposing slots, the pairs of slots spaced a distance apart to accommodate the hanging of a plurality of frames on and between the pair of frame rests, as taught by Hawkins, in order to allow the frame rests to be removed and replaced as they become worn during transportation or use. See Hawkins at 1:1:8-22 and 1:1:49-50; see also Scott at Abstract, teaching that the hive container is intended to be portable and transported.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, Claffy, and Hawkins as applied to claim 4 above, and further in view of Reinhart, U.S. Design Patent No. 834,315 S.
Re Claim 5, Scott as modified by Claffy and Hawkins is silent as to the claim limitations.
Reinhart, similarly directed to a container comprising a box (see figure 1), teaches that it is known in the art to have a flange surrounding an opening at upper edges of a plurality of side walls (see id. and figure 2), and a pair of recesses (see figures 1 and 6) formed in the flange on opposing ends. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Scott as modified by Claffy and Hawkins to have a flange surrounding an opening at upper edges of a plurality of side walls, and a pair of recesses formed in the flange on opposing ends, as taught by Reinhart, in order to provide a reinforcing flange for the lid and handles for ease of transportation. The modification of Scott as modified by Claffy and Hawkins with the teachings of Reinhart results in the recesses being proximate to the pairs of slots. Compare Scott at figure 2, with Reinhart at figure 1, noting the length and width side walls of the box.
Claims 7, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott and Claffy as applied to claim 6 above, and further in view of Keppens et al., U.S. Patent Application Publication No. 2012/0295514 A1 (hereinafter Keppens).
Re Claim 7, Scott as modified by Claffy teaches that the bee entrance comprises an opening (Scott 74 is an opening) in the first one of the plurality of side walls (see See figures 1 and 2.
Keppens, similarly directed to a hive container comprising a box (7; see figures 1 and 4), a removable lid (8; see id. and paragraphs [0058] and [0061]), and a bee entrance (4, 5, 6) positioned in a first one of a plurality of side walls of the box (see figures 1 and 4 and paragraphs [0058]-[0059]), teaches that it is known in the art to have the bee entrance comprising an opening (4 is an opening) in the first one of the plurality of side walls (see id.) and a sliding door (6; see paragraph [0059]) positioned between two upright converging legs (upright converging legs forming trapezoid shape of 9; see figures 1 and 4) formed in the first one of the plurality of side walls. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Scott as modified by Claffy to have a sliding door positioned between two upright converging legs formed in the first side wall, as taught by Keppens, in order to use a functionally equivalent sliding door to replace the hinged door or Scott, in order to obviate the need to use a fastener (Scott hook-and-loop 76, 78), which might need eventual replacement. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 8, Scott as modified by Claffy and Keppens teaches that the door is formed from a semi-rigid plastic material (see Scott at 6:38-58, teaching a foldable blank, i.e., semi-rigid material, of plastic) and includes a main face (Scott 222, 226) and two outer wings (Scott 228) attached to the main face by living hinges. See Scott at 6:44-50.
see 112(b) rejections above), Scott is silent as to the claim limitations.
Claffy teaches a first plurality of inwardly projecting ribs (ribs between adjacent 36, 38) formed in a first group of side walls (16, 18) of the box and projecting a distance upwardly from near the lower edge of the side wall (see figures 1A and 6 and paragraph [0025]), and a second plurality of inwardly projecting ribs (ribs between adjacent 34, 40) formed in a second group of side walls (14, 20) of the box and projecting a distance upwardly from near the lower edge of the side wall (see id.), the first and second pluralities of inwardly projecting ribs being offset from one another (see figure 6) such that in a first nesting orientation of a pair of boxes, the ribs of each box align with one another to allow a top box to fully nest within a bottom box (see paragraphs [0026] and [0036]), and in a second nesting orientation of a pair of boxes (rotated 180 degrees; see id.), the ribs of each box mis-align with one another to allow a top box to only partially nest within a bottom box. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Scott to have a first plurality of inwardly projecting ribs formed in a first group of side walls of the box and projecting a distance upwardly from near the lower edge of the side wall, and a second plurality of inwardly projecting ribs formed in a second group of side walls of the box and projecting a distance upwardly from near the lower edge of the side wall, the first and second pluralities of inwardly projecting ribs being offset from one another such that in a first nesting orientation of a pair of boxes, the ribs of each box align with one another to allow a top box to fully nest within a bottom box, and in a second nesting orientation of a pair of boxes, the ribs of 
Although Scott as modified by Claffy and Keppens teaches that the first and second pluralities of ribs project a distance upwardly from near the lower edge, rather than precisely from the lower edge, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to make such a modification, to provide strengthening supports for the entireties of the side walls. See Claffy at paragraph [0025], teaching that the ribs provide a strengthening function.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, Claffy, and Keppens as applied to claim 8 above, and further in view of Williams, U.S. Patent No. 2,227,525.
Re Claim 9, Scott as modified by Claffy and Keppens is silent as to a vent in the main face of the door. Scott teaches a vent (41; see 6:59-66) in the first one of the plurality of side walls, i.e., the same side wall as the entrance (see figure 2), but does not teach the vent in the door.
Williams, similarly directed to a hive container comprising a bee entrance (7, 11) positioned in a hive wall (5; see 1:1:45-1:2:1), the bee entrance comprising an opening (7) in the hive wall and a sliding door (11; see figure 5, 1:2:1-5, and 1:2:10-12) positioned between two legs (8) in the hive wall (see id.), further comprising a vent (12) in the main face of the door. See figure 5 and 1:2:5-10.
In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott and Claffy as applied to claim 6 above, and further in view of Sullivan et al., U.S. Patent Application Publication No. 2019/0320623 A1 (hereinafter Sullivan).
	Re Claim 10, Scott as modified by Claffy does not teach a second bee entrance.
	Sullivan, similarly directed to a hive container comprising a bee entrance (covered by 14; see paragraph [0014]) positioned in a first one of a plurality of side walls of a box forming the hive container (see figure 1), teaches that it is known in the art to have a second bee entrance (covered by other 14; see id. and paragraph [0014]) positioned in a second one of the plurality of side walls opposite the first one of the plurality of side walls. See id.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Scott as modified by Claffy to have a second bee entrance positioned in a second one of the plurality of side walls opposite the first one of the plurality of side walls, as taught by Sullivan, in order to provide more entry- or exit-ways so as to prevent congestion at the hive entrance. It has been held that mere In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Re Claim 11, Scott as modified by Claffy and Sullivan teaches that the box has four walls (see Scott at figures 2 and 4; Claffy at figure 1A; Sullivan at figure 1) and is rectangular shaped (see id.) with the first and second bee entrances being positioned in opposing end walls of the box. See Sullivan at figure 1.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott and Claffy as applied to claim 12 above, and further in view of Otomo et al., U.S. Patent No. 5,895,310 (hereinafter Otomo).
Re Claim 13, Scott as modified by Claffy does not teach the claim limitations.
Otomo, similarly directed to a hive container having a box (3) and a removable lid (5; see figure 1 and 4:29-33), teaches that it is known in the art to have a recess (flat areas forming X-shaped design in 5) in the upper surface of the lid, and a plurality of flat areas (forming top perimeter of 5) in the top in communication with the recess at a first end (any of the corners of 5) and open at a second end (end near an adjacent corner) to allow water to run off. See figure 1, noting that the recess and flat areas of Otomo would function as claimed.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the lid of (flat areas forming X-shaped design in 5) to have a plurality of flat areas in the top in communication with the recess at a first end and open at a second end to allow water to run off, as taught by Otomo, in order to prevent water build-up on the lid, which would require a stronger lid.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, Claffy, Hawkins, and Reinhart as applied to claim 5 above, and further in view of Gerogiannis, U.S. Patent Application Publication No. 2017/0135323 A1.
Re Claim 14, Scott as modified by Claffy, Hawkins, and Reinhart teaches a plurality of evenly spaced holes in the flange (see Reinhart at figure 1), but is silent as to a corresponding number of evenly spaced pegs in the lid.
Gerogiannis, similarly directed to a hive container comprising a box (2) and a removable lid (4; see figure 1 and paragraph [0041]), comprising an edge structure surrounding an opening at upper edges of a plurality of side walls forming the box (see figure 3), teaches that it is known in the art to have a plurality of spaced holes (for 19; see id. and figures 4 and 11) in each of the edge structure and a lower surface of the lid about the periphery (see figure 7 and paragraph [0041]) and a corresponding number of spaced pegs (19). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Scott as modified by Claffy, Hawkins, and Reinhart to have a corresponding number of evenly spaced holes formed in a lower surface of the lid about the periphery and a corresponding number of evenly spaced pegs, as taught by Gerogiannis, in order to provide a tight, aligned connection between the lid and box during transport. See Gerogiannis at paragraph [0034]. Although Scott as modified by Claffy, Hawkins, Reinhart, and Gerogiannis teaches that the pegs are separable from the lower surface of the lid, rather than formed in the lower surface, a person having ordinary skill in the art at the time of Applicant’s invention would have found it obvious to modify Scott as modified by Claffy, Hawkins, Reinhart, and Gerogiannis to have the In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
	Re Claim 15, Scott as modified by Claffy, Hawkins, Reinhart, and Gerogiannis teaches that the pegs are formed in the lid (Scott as modified by Claffy, Hawkins, Reinhart, and Gerogiannis in the rejection of claim 14 above) such that in a first orientation of the lid relative to the box, the pegs align with and can be inserted into the corresponding holes in the flange (see Gerogiannis at paragraphs [0034] and [0041]), and in a second orientation of the lid relative to the box (lid slid slightly laterally), the pegs align with the spaces between the holes in the flange (see Gerogiannis at figures 3, 7, and 11, noting the configuration if the lid were slid laterally so that the openings and pegs do not align) providing an air gap between the lid and the flange. See id., noting that the pegs sitting on the flange provides the claimed air gap.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, Claffy, Hawkins, Reinhart, and Gerogiannis as applied to claim 15 above, and further in view of Otomo.
Re Claim 16, as best understood (see drawing objection and 112(b) rejection above), Scott as modified by Claffy, Hawkins, Reinhart, and Gerogiannis is silent as to the claim limitations.
Otomo, similarly directed to a hive container having a box (3) and a removable lid (5; see figure 1 and 4:29-33), teaches that it is known in the art to have a first locking see figures 1 and 2) located in the flange of the box above a first sidewall of the box (sidewall of 3 facing out of the page; see id.); a second stepped tab mechanism (flanges formed at top of the sidewall of 3 facing into the page form a stepped tab mechanism; see id.) located in the flange of the box above a first sidewall of the box (sidewall of 3 facing into the page; see id.); wherein the first and second locking mechanisms and first and second stepped tab mechanisms are oriented such that in a first orientation, the first locking mechanism aligns with and engages the first stepped tab mechanism (see figures 1 and 3 and 5:58-60), and the second locking mechanism aligns with and engages the second locking mechanism (see id.; see also 112(b) rejection above); and in a second orientation (lid rotated 180 degrees), the first locking mechanism aligns with and engages the second stepped tab mechanism (see figures 1 and 3 and 5:58-60), and the second locking mechanism aligns with and engages the first snapping mechanism. See id.; see also 112(b) rejection above.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Scott as modified by Claffy, Hawkins, Reinhart, and Gerogiannis to have a first locking mechanism located in a first edge of the lid; a second locking mechanism located in a second edge of the lid; a first stepped tab mechanism  located in the flange of the box above a first sidewall of the box; a second stepped tab mechanism located in the flange of the box above a first sidewall of the box; wherein the 
Although Scott as modified by Claffy, Hawkins, Reinhart, Gerogiannis, and Otomo is silent as to the locking mechanisms being snapping mechanisms, such a modification would have been obvious to a skilled artisan at the time of Applicant’s invention, in order to use a functionally equivalent locking mechanism to ensure a reliable and strong connection between the lid and the box. A simple substitution of one known element for another would obtain predictable results. KSR, 127 S. Ct. at 1739, 1740.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642